DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6,621,128) in view of Futatsugi (US PGPub 2008/0237677), and Muller (Richard S. Muller & Theodore I. Kamins, Device Electronics for Integrated Circuits, 1986, John Wiley & Sons, Inc., 2nd Edition, Ch. 8 pp. 378-421).
Regarding claim 1, Lee discloses in Fig. 5, A variable capacitor (either of 502a & 502b, col. 6, lines 20-21: respectively NMOS & PMOS capacitors), comprising: 
a semiconductor substrate (500, col. 6, line 18: P-); 
a well region (either of 504a & 504b, col. 6, lines 20-21: respectively N-well & P-well) disposed in the semiconductor substrate; and 
a gate electrode (either of gate/silicide 508/510, respectively N+ & P+ polysilicon:  note col. 1, line 46 disclosing polysilicon generally for gate 108) disposed on the semiconductor substrate, 
Lee appears not to explicitly disclose that a conductivity type of the gate electrode is complementary to a conductivity type of the well region.
Futatsugi discloses in Figs. 1-2 & 18-19, a semiconductor variable capacitor in which a P+ polysilicon gate or an N+ polysilicon gate (para. [0016]: polysilicon; and respectively 20p, Figs. 18-19, para. [0125]; and 20n, Figs. 1-2, para. [0045]) respectively overlap a complementary conductivity type well region (16, Figs. 18-19, para. [0122]:  n-well; and 14, Figs. 1-2, para. [0044]:  p-well) to form a portion of the variable MOS capacitor.  In general, the relationship of the work functions, i.e. Fermi levels, between the gate electrode and the semiconductor well separated by the capacitor dielectric determines the thermal equilibrium conditions of the zero-bias capacitor.  For example, the system shown in Muller Figs. 8.1 & 8.2, in which a gate electrode – dielectric -- well is formed of Al -- SiO2 -- p-Si, provides a thermal equilibrium Fermi level alignment depleting the surface of the well/substrate and providing an approximate intrinsic surface concentration of mobile carriers (Fig. 8.2).  This sets a built-in electric field across the capacitor dielectric and also determines the zero-bias set-point in the capacitance curve shown in Fig. 8.7.  Of note with regard to the claim language at issue, the work function of the Al gate (4.1 eV) is equivalent to that of an n-type polysilicon, while the well region in this example is p-type silicon.  In any case, the work function of the gate with respect to that of the underlying silicon well/substrate determines the flat-band voltage and the built-in field and capacitance curve zero-bias set-point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gate electrode of complementary type to that of the well region as in Futatsugi, in Lee, the relative work functions of the gate electrode and the well/substrate acting as result effective parameters determining flat-band voltage, built-in fields, and zero-bias capacitance curve operating points.  In so doing, a conductivity type of the gate electrode is complementary to a conductivity type of the well region.

Regarding claim 3, Lee as combined therein discloses that the gate electrode comprises p-type doped polysilicon.
Regarding claim 4, Lee as combined therein discloses that a work function of the gate electrode is higher than a conduction band of the semiconductor substrate.  The Examiner notes that any doped polysilicon has a work function equal to or higher than a silicon conduction band, and that the work function of the gate electrode is in any case a result effective variable.
Regarding claim 5, Lee as combined appears not to explicitly disclose that a work function of the gate electrode is higher than or equal to 5 eV.  There is no evidence showing the criticality of the claimed work function.
However, as detailed in the rejection of claim 1, the work function of the gate electrode is a result effective parameter, affecting the flat-band voltage, the built-in field, and capacitance curve zero-bias set-point.  
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum gate electrode work function.
Regarding claim 6, Lee further discloses two source/drain regions (514, col. 6, line 27) disposed in the well region and disposed at two opposite sides of the gate electrode respectively, wherein each of the two source/drain regions comprises an n-type doped region.
Regarding claim 7, Lee as combined further discloses that the two source/drain regions are electrically connected with each other (Lee, col. 1, lines 36-37; Futatsugi, Fig. 23).

Regarding claim 9, Lee as combined therein discloses that the gate electrode comprises n-type doped polysilicon.
Regarding claim 10, Lee as combined therein discloses that a work function of the gate electrode is lower than a valence band of the semiconductor substrate.  The Examiner notes that any doped polysilicon has a work function equal to or lower than a silicon valence band, and that the work function of the gate electrode is in any case a result effective variable.
Regarding claim 11, Lee as combined therein discloses that a work function of the gate electrode is lower than or equal to 4.1 eV.  The Examiner notes that any doped polysilicon has a work function equal to or higher than a silicon conduction band.  In the example of Muller, Figs. 8.1 & 8.2, the Al gate electrode work function is in fact 4.1eV, which is near the underlying p-type Si conduction band edge.  The work function of the gate electrode is in any case a result effective variable.
Regarding claim 12, Lee therein discloses two source/drain regions disposed in the well region and disposed at two opposite sides of the gate electrode respectively, wherein each of the two source/drain regions comprises a p-type doped region (502b, Lee, Fig. 5).
Regarding claim 13, Lee as combined further discloses that the two source/drain regions are electrically connected with each other (Lee, col. 1, lines 36-37; Futatsugi, Fig. 23).
Regarding claim 14, Lee as combined further discloses that the semiconductor substrate comprises a silicon semiconductor substrate (Lee, col. 2, line 20; Futatsugi, para. [0044]; Muller, Figs. 8.1 & 8.2)
Regarding claim 15, Lee discloses in Fig. 5, A variable capacitor (either of 502a & 502b, col. 6, lines 20-21: respectively NMOS & PMOS capacitors), comprising: 

an n-type well region (504a & also see P-type 504b, col. 6, lines 20-21: N-well) disposed in the semiconductor substrate; and 
a gate electrode (gate/silicide 508/510, N+; also see P+ polysilicon for PMOS capacitor:  note col. 1, line 46 disclosing polysilicon generally for gate 108) disposed on the semiconductor substrate, wherein the gate electrode overlaps a part of the n-type well region in a thickness direction of the semiconductor substrate.
Lee appears not to explicitly disclose that a work function of the gate electrode is higher than a conduction band of the semiconductor substrate.  The Examiner notes that while Lee discloses an n+-type polysilicon gate electrode, depending upon the doping level, its work function may be aligned with rather than higher than the conduction band of the silicon substrate.
Futatsugi discloses in Figs. 1-2 & 18-19, a semiconductor variable capacitor in which a P+ polysilicon gate or an N+ polysilicon gate (para. [0016]: polysilicon; and respectively 20p, Figs. 18-19, para. [0125]; and 20n, Figs. 1-2, para. [0045]) respectively overlap a complementary conductivity type well region (16, Figs. 18-19, para. [0122]:  n-well; and 14, Figs. 1-2, para. [0044]:  p-well) to form a portion of the variable MOS capacitor.  In general, the relationship of the work functions, i.e. Fermi levels, between the gate electrode and the semiconductor well separated by the capacitor dielectric determines the thermal equilibrium conditions of the zero-bias capacitor.  For example, the system shown in Muller Figs. 8.1 & 8.2, in which a gate electrode – dielectric -- well is formed of Al -- SiO2 -- p-Si, provides a thermal equilibrium Fermi level alignment depleting the surface of the well/substrate and providing an approximate intrinsic surface concentration of mobile carriers (Fig. 8.2).  This sets a built-in electric field across the capacitor dielectric and also determines the zero-bias set-point in the capacitance curve shown in Fig. 8.7.  Of note with regard to the claim language at issue, the work function of the Al gate (4.1 eV) is equivalent to that of an n-type polysilicon, while the well region in this example is p-type silicon.  In any case, the work function of the gate with respect to that of the underlying silicon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gate electrode of complementary type to that of the well region as in Futatsugi, in Lee, the relative work functions of the gate electrode and the well/substrate acting as result effective parameters determining flat-band voltage, built-in fields, and zero-bias capacitance curve operating points.  In so doing, a work function of the gate electrode is higher than a conduction band of the semiconductor substrate.
Regarding claim 17, Lee further discloses two source/drain regions disposed in the n-type well region and disposed at two opposite sides of the gate electrode respectively, wherein each of the two source/drain regions comprises an n-type doped region (514, Lee Fig. 5, col. 6, line 27).
Regarding claim 18, Lee discloses in Fig. 5, A variable capacitor (either of 502a & 502b, col. 6, lines 20-21: respectively NMOS & PMOS capacitors), comprising: 
a semiconductor substrate (500, col. 6, line 18: P-; see also col. 2, line 20: P-type silicon substrate); 
a p-type well region (504b & also see N-type 504a, col. 6, lines 20-21: P-well) disposed in the semiconductor substrate; and 
a gate electrode (gate/silicide 508/510, P+; also see N+ polysilicon for NMOS capacitor:  note col. 1, line 46 disclosing polysilicon generally for gate 108) disposed on the semiconductor substrate, wherein the gate electrode overlaps a part of the p-type well region in a thickness direction of the semiconductor substrate.
Lee appears not to explicitly disclose that a work function of the gate electrode is lower than a valence band of the semiconductor substrate.  The Examiner notes that while Lee discloses a p+-type polysilicon gate electrode, depending upon the doping level, its work function may be aligned with rather than lower than the valence band of the silicon substrate.
2 -- p-Si, provides a thermal equilibrium Fermi level alignment depleting the surface of the well/substrate and providing an approximate intrinsic surface concentration of mobile carriers (Fig. 8.2).  This sets a built-in electric field across the capacitor dielectric and also determines the zero-bias set-point in the capacitance curve shown in Fig. 8.7.  Of note with regard to the claim language at issue, the work function of the Al gate (4.1 eV) is equivalent to that of an n-type polysilicon, while the well region in this example is p-type silicon.  In any case, the work function of the gate with respect to that of the underlying silicon well/substrate determines the flat-band voltage and the built-in field and capacitance curve zero-bias set-point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gate electrode of complementary type to that of the well region as in Futatsugi, in Lee, the relative work functions of the gate electrode and the well/substrate acting as result effective parameters determining flat-band voltage, built-in fields, and zero-bias capacitance curve operating points.  In so doing, a work function of the gate electrode is lower than a valence band of the semiconductor substrate.
Regarding claim 19, Lee as combined further discloses that the gate electrode is a metal gate electrode, and a work function of the gate electrode is lower than or equal to 4.1 eV.  The Examiner notes that any doped polysilicon has a work function equal to or lower than a silicon valence band.  In the example of Muller, Figs. 8.1 & 8.2, the gate electrode is a metal gate electrode (material suitable for its intended use; Sinclair & Carroll Co. v. Interchemical Corp., 325 
Regarding claim 20, Lee further discloses two source/drain regions disposed in the p-type well region and disposed at two opposite sides of the gate electrode respectively, wherein each of the two source/drain regions comprises a p-type doped region (514, Lee Fig. 5, col. 6, line 27).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6,621,128) in view of Futatsugi (US PGPub 2008/0237677), and Muller (Richard S. Muller & Theodore I. Kamins, Device Electronics for Integrated Circuits, 1986, John Wiley & Sons, Inc., 2nd Edition, Ch. 8 pp. 378-421), and further in view of Ratnakumar (US Patent No. 8,242,581).
Regarding claim 16, Lee as combined further discloses that a work function of the gate electrode is higher than or equal to 5.0 eV.  The Examiner notes that any doped polysilicon has a work function equal to or higher than a silicon conduction band and equal to or lower than a silicon valence band.  In the example of Muller, Figs. 8.1 & 8.2, the gate electrode is a metal gate electrode (material suitable for its intended use; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297, 1945; see MPEP 2144.07), and the Al gate electrode work function is in fact 4.1eV, which is near the underlying p-type Si conduction band edge but higher than the conduction band edge.  The work function of the gate electrode is in any case a result effective variable.
Lee as combined appears not to explicitly disclose that the gate electrode having a work function higher than or equal to 5 eV is a metal gate electrode.
Ratnakumar discloses in Figs. 2A-B and col. 6, lines 6-19, a MOS variable capacitor having metal gate electrodes of differing work functions (24, 26) including a metal gate electrode having a work function of about 5.1 eV (26).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/M.H/
Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891